      Case 1:20-cv-00404-ALC-BCM Document 16 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   5/26/20
 CEDRIC BISHOP, for himself and on behalf of
 all other persons similarly situated,                 20-CV-404 (ALC) (BCM)
                Plaintiff,                             ORDER
 -against-
 1616 SECOND AVENUE RESTAURANT
 LLC,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The parties having twice failed to submit a Joint Pre-Conference Statement in the form

required by this Court (see Dkt. Nos. 11, 12, 13), and plaintiff's principal trial attorney having

failed to attend the telephonic initial case management conference at 10:30 this morning (see Dkt.

No. 11 ¶ 1), it is hereby ORDERED that the initial case management conference is ADJOURNED

until May 27, 2020, at 12:00 noon. At that time the parties' principal trial attorneys should dial

(888) 557-8511 and enter the access code: 7746387. Prior to the adjourned conference, the parties

shall file a Joint Pre-Conference Statement containing the information required by this Court. (See

Dkt. No. 11 ¶¶ 1-11.) At the conference, the parties must be prepared to discuss the subjects set

forth in Fed. R. Civ. P. 16(b) and (c).

Dated: New York, New York                    SO ORDERED.
       May 26, 2020


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
